For more information, contact: John Hall: (253) 926-4007 **For Immediate Release** jhall@rainierpac.com or Vic Toy:(253) 926-4038 vtoy@rainierpac.com Rainier Pacific Financial Group, Inc. Reports 1st Quarter Results Tacoma, Washington – April 22, 2009 – Rainier Pacific Financial Group, Inc. (the “Company”) (NASDAQ GM: RPFG) announced today its first quarter results for the period ended March 31, 2009.The Company recognized a net loss of $4.6 million, or a loss of $0.77 per diluted share, for the quarter ended March 31, 2009, compared to net income of $1.4 million, or $0.24 per diluted share, for the same period in 2008.The loss for the first quarter of 2009 was primarily attributable to non-cash pre-tax other-than-temporary impairment (“OTTI”) charges of $8.5 million relating to six of the Company’s 15 investment holdings in pooled trust preferred collateralized debt obligation (“trust preferred CDO”) securities, which are collateralized by trust preferred securities issued by over 500 banks and 39 insurance companies geographically dispersed across the United States. Despite the net loss for the first quarter, the Company’s total shareholders’ equity increased by $9.9 million during the same period to $39.2 million at March 31, 2009, compared to $29.3 million at December 31, 2008.The increase in shareholders’ equity was primarily attributable to positive fair value adjustments recorded in the Company’s portfolio of trust preferred CDO securities during the quarter ended March 31, 2009.The weighted average fair value of the fifteen trust preferred CDO Page 1 of 17 securities was approximately $0.26 per $1.00 of par value (representing an aggregate fair value of $28.2 million) at March 31, 2009, as compared to $0.14 per $1.00 of par value (representing an aggregate fair value of $14.9 million) at December 31, 2008.As a result, the Company’s capital ratio (i.e., shareholders’ equity divided by total assets) increased during the quarter to 4.56% at March 31, 2009, compared to 3.46% at December 31, 2008, and the tangible common equity-to-assets ratio increased to 4.21% at March 31, 2009, compared to 3.09% at December 31, 2008.The Company’s book value and tangible book value per share as of March 31, 2009 also increased to $6.54 and $6.03 per share, respectively. On April 9, 2009, the Financial Accounting Standards Board (“FASB”) issued revised guidance to several accounting standards, commonly referred to as “mark-to-market” accounting, to change how valuations for securities lacking an orderly and liquid market, such as the Company’s trust preferred CDO securities, are calculated so that the calculation is more representative of “fair value” under current market conditions.The new guidance also changes how the Company recognizes and reports OTTI for debt securities such as the Company’s trust preferred CDO securities.Under the new standards, in cases where OTTI is determined to exist, and the net present value of the debt security is less than the amortized cost, the difference is considered to represent the credit loss on the security and is recorded as a charge against current operating results, so long as the Company intends and is likely to hold the security until its anticipated recovery.The balance of OTTI related to non-credit related factors is recognized as other comprehensive income or loss.The Company adopted these new standards in the preparation of its financial statements for the three months ended March 31, 2009, resulting in a cumulative effect adjustment of $11.4 million (net of tax) that Page 2 of 17 increased the Company’s opening balances on January 1, 2009 for both the retained earnings and accumulated other comprehensive loss components of shareholders’ equity. The Company’s trust preferred CDO securities are substantially illiquid, and their valuation is highly complex and involves a comprehensive process including quantitative modeling and significant judgment.Accordingly, the Company engaged an independent financial consulting firm to assist the Company’s management in its quarterly evaluation of the fair value of these securities.Based upon management’s quarterly evaluation, management determined the Company’s trust preferred CDO securities had an aggregate fair value of $28.2 million and that six of the trust preferred CDO securities were determined to involve OTTI as of March 31, 2009.No other security held by the Company at March 31, 2009 was deemed to involve OTTI. As part of the evaluation, management completed an analysis of projected cash flows for each trust preferred CDO security, which incorporates both known and projected defaults of the underlying bank and insurance company issuers of the debt obligations underlying the trust preferred securities that collateralize the trust preferred CDO securities, to determine each security’s net present value.The net present values were calculated in a manner consistent with the methodology used in the December 31, 2008 evaluation, with the most significant changes in the projected cash flow assumptions being an increased level of immediate defaults by the underlying issuers and a moderation in the expected prepayments and annual loss rates over the remaining life of the securities.The net present value of each security was compared to the security’s amortized cost in connection with determining if the security involved OTTI.Based on the Company’s evaluation, two of the three trust preferred CDO securities previously determined to involve OTTI as of December 31, 2008 incurred $8.3 million in additional credit losses for the quarter ended March 31, Page 3 of 17 2009, with one other experiencing no change in credit loss.Three additional trust preferred CDO securities were also determined to involve OTTI as of March 31, 2009 and resulted in the recognition of $181,000 in credit losses for the quarter ended March 31, 2009.As a result, the six securities determined to involve OTTI resulted in total non-cash pre-tax impairment charges of $8.5 million for the quarter ended March 31, 2009.In addition to the credit losses recognized, the Company recorded the temporary change in the non-credit related factors of fair value for these six securities as an unrealized loss of $10.2 million (pre-tax), as a component of shareholders’ equity (i.e., accumulated other comprehensive loss). The effects of the trust preferred CDO securities on the Company’s earnings and capital position will continue to be influenced by external market conditions and other factors outside of the Company’s control, including but not limited to; specific issuer credit deterioration, deferral and default rates of specific issuer financial institutions, failure or government seizure of the underlying financial institution or insurance company issuers, rating agency actions, regulatory actions, and the prices at which observable market transactions in these types of securities occur.While management closely monitors the performance of the trust preferred CDO securities and does not intend to sell these securities prior to their recovery in value, the current market environment significantly limits the Company’s ability to mitigate its exposure to future OTTI conditions and price changes in these securities.Accordingly, if the previously described market conditions deteriorate further or other detrimental factors occur, it is likely that the Company would then determine additional holdings of its trust preferred CDO securities portfolio involve OTTI, and such a determination would correspondingly have a further material adverse affect on the Company’s earnings, shareholders’ equity, and regulatory capital. Page 4 of 17 The
